


117 HR 2117 IH: Iran Human Rights and Accountability Act of 2021
U.S. House of Representatives
2021-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 2117
IN THE HOUSE OF REPRESENTATIVES

March 19, 2021
Mr. Wilson of South Carolina (for himself, Mr. Steube, and Mr. Banks) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To require the President to make a determination with respect to the application of sanctions with respect to certain officials of the Government of Iran, and for other purposes.

 
1.Short titleThis Act may be cited as the Iran Human Rights and Accountability Act of 2021. 2.FindingsCongress finds the following: 
(1)In response to protests that broke out on November 15, 2019, the Government of Iran blocked almost all internet traffic in Iran and used deadly force against nonviolent protesters, killing approximately 1,500 persons, according to the Department of State’s 2019 Human Rights Report. (2)The Government of Iran is regularly engaged in widespread torture, extrajudicial killings, the prosecution of journalists, the taking of political prisoners, severe restrictions on the freedom of religion, and the severe repression of women and religious minorities. 
(3)The Government of Iran is involved in the unlawful recruitment of child soldiers by government actors to support the brutal Assad regime in Syria, according to the Department of State’s 2019 Human Rights Report. The Government of Iran is also altering the demographic composition of Syria. 3.Statement of policyIt shall be the policy of the United States to— 
(1)support democracy and human rights in Iran, including the robust exercise by Iranians of the rights to free speech and assembly and where possible to support the free flow of information into Iran and make it easier for Iranian citizens to communicate with one another and with the outside world; (2)hold the Government of Iran accountable for severe human rights abuses against its own people and the peoples of the Middle East, including the people of Syria, Iraq, Yemen, and Lebanon; and 
(3)condemn any and all attacks on protesters by the Government of Iran or its sponsored militias. 4.Determination with respect to application of sanctions with respect to certain officials of the Government of Iran (a)Determination with respect to the imposition of sanctionsNot later than 180 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a determination, including a detailed justification, of whether any person listed in subsection (b) meets the criteria for— 
(1)the application of sanctions with respect to a person pursuant to section 105 of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8514); or (2)the application of sanctions pursuant to Executive Order 13553 (50 U.S.C. 1701 note; relating to blocking property of certain persons with respect to serious human rights abuses by the Government of Iran). 
(b)Persons listedThe persons described in this subsection are the following: (1)Ayatollah Ali Khamanei, the Supreme Leader of Iran. 
(2)Asghar Jahangir, the head of Iran’s Prisons Organization. (3)Seyyed Alireza Avaie, Iran’s Minister of Justice. 
(4)Mansour Gholami, Iran’s Minister of Science. (5)Abbas Salehi, Iran’s Minister of Culture. 
(6)Hassan Hassanzadeh, Commander of the Tehran Mohammad Rasoolallah Corps of Iran’s Islamic Revolutionary Guard Corps (IRGC). (7)Mohammad Reza Yazdi, Commander of the Tehran Mohammad Rasoolallah Corps of the IRGC. 
(8)Amin Vaziri, Deputy Prosecutor of Tehran and assistant supervisor of political prisoners in Evin prison.  (9)Heshmatollah Hayat Al-Ghayb, Tehran’s Director-General of Prisons. 
(10)Allahkaram Azizi, Head of the Rajaie-Shahr prison in Karaj, Iran. (11)Mohammadmehdi Hajmohammadi, Head of Iran’s prisons and guidance prosecutor’s office. 
(12)Ali Hemmatian, IRGC interrogator. (13)Masoud Safdari, IRGC interrogator.  
5.Report on the estimated net worth and known sources of income of Iranian Supreme Leader Ayatollah Ali Khamanei 
(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of the Treasury and the Director of National Intelligence, shall submit to the appropriate congressional committees a report on the estimated net worth and known sources of income, including income from corrupt or illicit activities, of Iranian Supreme Leader Ayatollah Ali Khamanei and his family members (including spouse, children, siblings, and paternal and maternal cousins), including— (1)assets, investments, other business interests, and relevant beneficial ownership information; and 
(2)shares in and ties to Iranian parastatal institutions or bonyads, such as the Mostazafan Foundation and the Astan Quds Razavi, and the total estimated value of the Mostazafan Foundation and the Astan Quds Razavi. (b)Form (1)In generalThe report required by subsection (a) shall be submitted in unclassified form, but may contain a classified annex if necessary. 
(2)Public availability of informationThe unclassified portion of such report shall be made available on a publicly available internet website of the Federal Government. 6.Report on human rights abuses in Iran in response to the protests in Iran since 2017 (a)Sense of congressIt is the sense of Congress that it is imperative the United States Government should hold local Iranian law enforcement forces, Iran’s Islamic Revolutionary Guard Corps (IRGC) officials, and other Iranian security officials accountable for the violent crackdown on protests in Iran since 2017, especially since protests in Iran have become geographically widespread and not limited solely to major urban centers. 
(b)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of the Treasury, shall submit to the appropriate congressional committees a report that includes the following: (1)A list, by province and city, of local Iranian law enforcement forces, IRGC officials, and other Iranian security officials responsible for the violent crackdown on protests in Iran since 2017. 
(2)A list of judges and judicial officials, by province and city, responsible for gross violations of human rights in Iran, including facilitating the unjust detainment of protesters and depriving them of their right to free speech. (3)A description of efforts by the United States to assist Iranians to access the internet during periods in which the Government of Iran has severely limited such access. 
(c)Form 
(1)In generalThe report required by subsection (b) shall be submitted in unclassified form, but may contain a classified annex if necessary. (2)Public availability of informationThe unclassified portion of such report shall be made available on a publicly available internet website of the Federal Government. 
7.Determination with respect to crimes against humanity committed by the Government of Iran and its sponsored militias in Syria and Iraq 
(a)DeterminationThe Secretary of State shall make a determination with respect to each of the following: (1)Whether Iran, Hezbollah, and Iranian-backed militias’ sectarian cleansing campaigns, especially in the Damascus suburbs and particularly against the Sunni Muslim population of Syria, can be considered systematic and widespread and therefore constitute an offense described in section 1091(a) of title 18, United States Code. 
(2)Whether Iran and Iranian backed militias’ use of violence against peaceful protesters in Iraq in November 2019 and December 2019 constitutes a war crime (as such term is defined in section 2441(c) of title 18, United States Code). (3)Whether excessive use of violence by forces of the Government of Iran against protesters in Iran in November 2019 constitutes an offense described in section 1091(a) of title 18, United States Code. 
(b)Report 
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report that contains each determination made under subsection (a). (2)Form (A)In generalThe report required by paragraph (1) shall be submitted in unclassified form, but may contain a classified annex if necessary. 
(B)Public availability of informationThe unclassified portion of such report shall be made available on a publicly available internet website of the Federal Government. 8.Appropriate congressional committees definedIn this Act, the term appropriate congressional committees means— 
(1)the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives; and (2)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate. 

